DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 25 April 2022 have been entered. Claims 1-15 and 19-23 are pending. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Office Action mailed 24 December 2021. In addition, the references included in the information disclosure statement provided 02 June 2022 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12, 15, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 - cited previously) in view of Fitzgerald (US 20160029778 A1).
Regarding claim 1, Bohm teaches a medical system, comprising (Paragraph 0100): a body mount for mounting the medical system to the skin of a host (Paragraph 0146 and Fig. 2B elements 240 and 242 (body mount)), the body mount comprising an adhesive surface for attachment to a skin site of a host (Paragraph 0146 and Fig. 10A element 250 (adhesive surface)) wherein the body mount includes a receptacle for receiving a subassembly (Paragraph 0143-0144—the device may include a mounting unit and the sensor module may be matingly engaged therein…the connection may be detachable; see Figs. 2C wherein sensor module 12 and the electronics unit 12 are received within the receptacle of the body mount) an electronics unit having an electronics component (Paragraph 0117 and Fig. 2B element 12 (electronics unit)) and a housing which at least partially surrounds the electronics component (Paragraph 0281 and Fig. 13, element 1302 (cover)), the electronics unit being mechanically coupled to the body mount (Paragraphs 0143-0144); a first subsystem directly mechanically attached to the body mount (Paragraph 0195—mounting unit 240 holds sensor 10, a new sensor may be implanted with a new mounting unit; Paragraph 0206 some embodiments include a mounting unit which holds sensor 10 ) and configured for being at least partially inserted into the host (Paragraph 0206, Fig. 2C, element 10 (first subsystem)), the first subsystem being operably connected to the electronics unit (Paragraphs 0117); and a second subsystem comprising a secondary sensor, the second subsystem being operably connected to the electronics unit (Paragraph 0256, Fig. 2A element 252 (second subsystem) – The electronics unit is what is processing the signals of the second subsystem) each of the electronics unit, the first subsystem, the body mount and the second subsystem being separate modules (Paragraph 0256 – States that the second subsystem can be placed in the body mount, which would be separate from the electronics unit, the body mount and first subsystem - Elements 12 (electronics unit), 10 (first subsystem), 240 (body mount), 252 (second subsystem)).
Bohm additionally teaches that the sensor electronics module may be reusable with multiple sensor systems (Paragraph 0144) such that one sensor module may be used with multiple mounting modules, or the mounting unit may be reusable such that it may be used with more than one sensor (Paragraph 0188; Paragraph 0061—various analytes may be of interest for analysis, such that alternative sensors may be provided for each different analyte). Bohm further teaches that the sensor electronics, sensors, and mounting units may be separate units which may be modularly replaced (Paragraph 0188-0189). Bohm teaches that the temperature sensor is placed in the body mount (Paragraph 0256), but fails to explicitly teach the body mount comprising a receptacle to receive the second subsystem, the receptacle comprising a passage opening to receive the second subsystem upon insertion by a user, the second subsystem being received in the receptacle.
Fitzgerald teaches a wearable modular device (Abstract) wherein the device includes a body mount for mounting the medical system to the skin of a host (Abstract—the device or a surface thereof may be contoured to coincide with a body part of the wearer; Container 102, Fig. 1; Wristband 1102, Fig. 11; Container clasp assembly 2502, Fig. 25); an electronics unit having an electronics component and a housing which at least partially surrounds the electronics component, the electronics unit being mechanically coupled to the body mount (Abstract—an electronic module may include a battery; Paragraph 0076—a module may include an electrical and/or electromechanical system and/or a battery such as to provide power to another device or system, such as another module; Paragraph 0077—the container may hole multiple modules where modules perform similar functions and/or functions that differ from one another; Module 200 may include a processor 204, memory 206, I/O system 208, and/or battery 210, Fig. 2; Electronics modules 2508 and 2510, Fig. 25); a first subsystem directly mechanically attached to the body mount, the first subsystem being operably connected to the electronics unit (Paragraph 0076—a module may include an electrical and/or electromechanical system and/or a battery such as to provide power to another device or system, such as another module; Paragraph 0084—the device may be configured to have an opening therethrough to a portion of a module to contact a wearer and/or permit the module to more-directly sense a feature of the wearer; multiple modules 106A/106B/106C may be attached to the body mount, Fig. 1); and a second subsystem comprising a secondary sensor, the second subsystem being operably connected to the electronics unit (Paragraph 0076—a module may include an electrical and/or electromechanical system and/or a battery such as to provide power to another device or system, such as another module; Paragraph 0077—the container may hold multiple modules where modules perform similar functions and/or functions that differ from one another; multiple modules 106A/106B/106C may be attached to the body mount, Fig. 1; each module may include a sensor 202, Fig. 2), either the body mount or the housing comprising a receptacle configured to receive the second subsystem, the receptacle comprising a passage opening to receive the second subsystem upon insertion by a user, the second subsystem being received in the receptacle (Paragraph 0075—the container 102 has cavities 104 to receive modules; Paragraph 0144—the assembly may have cavities to receive respective modules; Cavities 104A/104B/104C, Fig. 1; Cavities 2504, 2506, Fig. 25), each of the body mount, the electronics unit, the first subsystem and the second subsystem being separate modules (Paragraph 0077-0078—the container may hold multiple modules where modules perform similar functions and/or functions that differ from one another; Paragraph 0081-0082—the system allows for replacement of a module within a cavity with another module or general release of a module like an electrical system or a battery; Paragraph 0144—some embodiments permit access to cavities for removing modules without having to remove the wristband which serves as the body mount).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bohm to have a body mount comprising a receptacle for receiving the second subsystem upon insertion by the user, as taught by Fitzgerald. This would have been modified as Bohm requires the temperature sensor to be placed in the body mount, but fails to disclose how the temperature sensor is placed in the body mount, and Fitzgerald teaches a modular system wherein multiple subsystems including a sensor(s) are replaceable/detachable and may be received in a receptacle of a body mount, which would predictably improve the device of Bohm by allowing an additional sensor to be easily replaced whether with an alternative type of sensor or with a new sensor in case of damage, wear, or other issues with an original sensor without any alteration to the functioning of the sensor within the system, and would similarly allow for replacement of other parts such as a battery or electrical system in case of malfunction. 
Regarding claim 2, Bohm and Fitzgerald teach the medical system of claim 1. Bohm additionally teaches the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection (Paragraphs 0143-0144).
Regarding claim 3, Bohm and Fitzgerald teach the medical system of claim 1. Bohm additionally teaches the first subsystem is reversibly mechanically coupled with the electronics unit (Paragraph 0117; Paragraph 0206—some embodiments use the sensor electronics module which is releasably attached to the mounting unit 240 which holds the sensor 10, such that the electronics unit is also reversibly coupled with the first subsystem).
Regarding claim 4, Bohm and Fitzgerald teach the medical system of claim 3. Bohm additionally teaches the second subsystem is reversibly, mechanically coupled with the electronics unit (Paragraphs 0143-0144 and 0256 – Since the electronics unit is mechanically coupled to the body mount, it will also be mechanically coupled to the temperature sensor since it is on the body mount).
Regarding claim 5, Bohm and Fitzgerald teach the medical system of claim 3. Bohm additionally teaches the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection (Paragraphs 0143-0144).
Regarding claim 6, Bohm and Fitzgerald teach the medical system of claim 1. Bohm additionally teaches the second subsystem is reversibly, mechanically coupled with the electronics unit (Paragraphs 0143-0144 and 0256 – Since the electronics unit is mechanically coupled to the body mount, it will also be mechanically coupled to the temperature sensor since it is on the body mount).
Regarding claim 7, Bohm and Fitzgerald teach the medical system of claim 6. Bohm additionally teaches the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection (Paragraphs 0143-0144).
Regarding claim 8, Bohm and Fitzgerald teach the medical system of claim 7. Bohm additionally teaches the first subsystem is reversibly mechanically coupled with the electronics unit (Paragraph 0117 of Bohm; Paragraph 0206—some embodiments use the sensor electronics module which is releasably attached to the mounting unit 240 which holds the sensor 10, such that the electronics unit is also reversibly coupled with the first subsystem).
Regarding claim 9, Bohm and Fitzgerald teach claim 8. However, Bohm fails to explicitly teach the electronics unit is connected to the body mount by a form-fit or a force-fit connection. Bohm teaches that the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection, but does not explicitly state how. Fitzgerald teaches that the electronics unit, which may be a module, is connected to the body mount by a form-fit or a force-fit connection (Paragraph 0081—a module can be placed within a respective cavity; Claim 7—the electronic module is configured to fit within the cavity). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bohm to have an electronics unit connected to a body mount by a form-fit or a force-fit connection, as taught by Fitzgerald. This would have been modified since Bohm requires the electronics unit to be connected to the body mount, but fails to provide details as to how they are connected, and Fitzgerald teaches a force-fit or form-fit connection between an electronics unit and body mount, so this would be combining prior art elements according to known methods to yield predictable results. Furthermore it would have been obvious to one having ordinary skill in the art to modify the system of Bohm to have the electronics unit and body mount connected by a form-fit or force-fit connection as taught by Fitzgerald, in order to create ease for the user to correctly connect the electronics unit to the body mount.
Regarding claim 10, Bohm and Fitzgerald teach the medical system of claim 8. Bohm additionally teaches the second subsystem is operable to receive power from the first subsystem (Paragraph 0224 – The battery, which is a part of the first subsystem powers the second subsystem).
Regarding claim 12, Bohm and Fitzgerald teach the medical system of claim 1. Bohm additionally teaches the first subsystem is an analyte sensor for detecting at least one analyte in a body fluid (Paragraphs 0100 and 0117) and the second subsystem is at least one secondary sensor configured for collecting at least one physiological and/or physical data from the host (Paragraph 0256).
Regarding claim 15, Bohm and Fitzgerald teach the medical system of claim 1. Bohm additionally teaches a method for transcutaneously inserting an insertable element into a body tissue (Paragraphs 0100 and 0206), wherein the method comprises: a. placing the medical system of claim 1 onto the skin site of the host (Paragraph 0143); b. at least partially inserting the first subsystem into the host (Paragraph 0206); c. bringing the second subsystem at least partially into contact with the skin site of the host (Paragraph 0256); and d. operably and reversibly mechanically connecting the first subsystem to the electronics unit (Paragraphs 0117, 0143-0144 and 0256 – The electronics unit is what is processing the signals of the second subsystem; Paragraph 0206—some embodiments use the sensor electronics module which is releasably attached to the mounting unit 240 which holds the sensor 10, such that the electronics unit is also reversibly coupled with the first subsystem).
Bohm teaches that the second subsystem in the form of a temperature sensor, wherein the temperature sensor is connected to the electronics unit (Fig. 2A, element 12 and element 252), but fails to explicitly teach reversibly mechanically connecting the second subsystem to the electronics unit.
Fitzgerald teaches a wearable modular device (Abstract) wherein the device includes a body mount for mounting the medical system to the skin of a host (Abstract—the device or a surface thereof may be contoured to coincide with a body part of the wearer; Container 102, Fig. 1; Wristband 1102, Fig. 11; Container clasp assembly 2502, Fig. 25); an electronics unit having an electronics component and a housing which at least partially surrounds the electronics component, the electronics unit being mechanically coupled to the body mount (Abstract—an electronic module may include a battery; Paragraph 0076—a module may include an electrical and/or electromechanical system and/or a battery such as to provide power to another device or system, such as another module; Paragraph 0077—the container may hole multiple modules where modules perform similar functions and/or functions that differ from one another; Module 200 may include a processor 204, memory 206, I/O system 208, and/or battery 210, Fig. 2; Electronics modules 2508 and 2510, Fig. 25); a first subsystem directly mechanically attached to the body mount, the first subsystem being operably connected to the electronics unit (Paragraph 0076—a module may include an electrical and/or electromechanical system and/or a battery such as to provide power to another device or system, such as another module; Paragraph 0084—the device may be configured to have an opening therethrough to a portion of a module to contact a wearer and/or permit the module to more-directly sense a feature of the wearer; multiple modules 106A/106B/106C may be attached to the body mount, Fig. 1); and a second subsystem comprising a secondary sensor, the second subsystem being operably connected to the electronics unit (Paragraph 0076—a module may include an electrical and/or electromechanical system and/or a battery such as to provide power to another device or system, such as another module; Paragraph 0077—the container may hold multiple modules where modules perform similar functions and/or functions that differ from one another; multiple modules 106A/106B/106C may be attached to the body mount, Fig. 1; each module may include a sensor 202, Fig. 2), either the body mount or the housing comprising a receptacle configured to receive the second subsystem, the receptacle comprising a passage opening to receive the second subsystem upon insertion by a user, the second subsystem being received in the receptacle (Paragraph 0075—the container 102 has cavities 104 to receive modules; Paragraph 0144—the assembly may have cavities to receive respective modules; Cavities 104A/104B/104C, Fig. 1; Cavities 2504, 2506, Fig. 25), each of the body mount, the electronics unit, the first subsystem and the second subsystem being separate modules (Paragraph 0077-0078—the container may hold multiple modules where modules perform similar functions and/or functions that differ from one another; Paragraph 0081-0082—the system allows for replacement of a module within a cavity with another module or general release of a module like an electrical system or a battery; Paragraph 0144—some embodiments permit access to cavities for removing modules without having to remove the wristband which serves as the body mount).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bohm to have the increased modularity of Fitzgerald, specifically the removable modules where a module may include a sensor and/or other electronic parts. This would have been modified as Bohm requires the temperature sensor to be connected with the electronics module, but fails to disclose how the temperature sensor is connected, and Fitzgerald teaches a modular system wherein multiple subsystems including a sensor(s) are replaceable/detachable and may be received in a receptacle of a body mount, which would predictably improve the device of Bohm by allowing an additional sensor to be easily replaced whether with an alternative type of sensor or with a new sensor in case of damage, wear, or other issues with an original sensor without any alteration to the functioning of the sensor within the system, and would similarly allow for replacement of other parts such as a battery or electrical system in case of malfunction. 
Regarding claim 19, Bohm and Fitzgerald teach the medical system of claim 1. Bohm additionally teaches a temperature sensor akin to the second subsystem may be included with the electronics module, wherein the temperature sensor is not necessary in all embodiments of the device (Paragraph 0273—in some embodiments, a temperature is measured using a temperature sensor 252). However, Bohm does not specifically teach the second subsystem is an add-on component. 
Fitzgerald teaches a wearable modular device (Abstract) wherein the second subsystem comprising a secondary sensor (Paragraph 0076—a module may include an electrical and/or electromechanical system and/or a battery such as to provide power to another device or system, such as another module; Paragraph 0077—the container may hold multiple modules where modules perform similar functions and/or functions that differ from one another; multiple modules 106A/106B/106C may be attached to the body mount, Fig. 1; each module may include a sensor 202, Fig. 2), may be a separate module that may be added on, replaced, or removed (Paragraph 0075—the container may be configured to hold a single module or multiple modules; Paragraph 0077-0078—the container may hold multiple modules where modules perform similar functions and/or functions that differ from one another; Paragraph 0081-0082—the system allows for replacement of a module within a cavity with another module or general release of a module like an electrical system or a battery; Paragraph 0144—some embodiments permit access to cavities for removing modules without having to remove the wristband which serves as the body mount).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bohm to have a modular form including a second subsystem, as taught by Fitzgerald, such that the second subsystem, or temperature sensor, could be reversibly mechanically connected to the electronics unit such that the second subsystem may constitute an add-on component. This would have been modified as Bohm requires the temperature sensor, if present, to be connected with the electronics module, but fails to disclose how the temperature sensor is connected, and Fitzgerald teaches that a second subsystem including a sensor is reversibly/removably attached to the first subsystem and body mount, such that the temperature sensor need not be included if it is not desired as a component of the system which would predictably improve the device of Bohm by allowing the sensor to be easily replaced whether with an alternative type of sensor or with a new sensor in case of damage, wear, or other issues with an original sensor without any alteration to the functioning of the sensor within the system. 
Regarding claim 20, Bohm and Fitzgerald teach claim 1. However, Bohm fails to explicitly teach the second subsystem is attached to the body mount by a form-fit or a force-fit connection. Bohm teaches that a second subsystem, the temperature sensor, is coupled to the body mount, but does not explicitly state how. Fitzgerald teaches that the a module, which may include a sensor, is connected to the body mount by a form-fit or a force-fit connection (Paragraph 0081—a module can be placed within a respective cavity; Fig. 2—the module may include a sensor; Claim 7—the electronic module is configured to fit within the cavity). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bohm to have a second subsystem connected to a body mount by a form-fit or a force-fit connection, as taught by Fitzgerald. This would have been modified since Bohm requires the electronics unit to be connected to the body mount, but fails to provide details as to how they are connected, and Fitzgerald teaches a force-fit or form-fit connection between a second subsystem and body mount, so this would be combining prior art elements according to known methods to yield predictable results. Furthermore it would have been obvious to one having ordinary skill in the art to modify the system of Bohm to have the second subsystem and body mount connected by a form-fit or force-fit connection as taught by Fitzgerald, in order to create ease for the user to correctly connect the electronics unit to the body mount.
Regarding claim 21, Bohm and Fitzgerald teach the medical system of claim 1. Fitzgerald additionally teaches the second subsystem is configured to be physically attached to the body mount before the first subsystem is attached to the medical device, as Fitzgerald teaches that the second subsystem may be any of a plurality of modules which may be attached to the body mount and/or replaced in any order (Paragraph 0081—a module may be placed in a respective cavity and may be replaced within a cavity with another module; Paragraph 0096—if a battery runs out of charge, a module may be replaced, such that the order of placement does not matter and any module may be replaced as desired such as when a battery fails).
Regarding claim 22, Bohm and Fitzgerald teach the medical system of claim 1. Fitzgerald additionally teaches the second subsystem is configured to be physically attached to the body mount after the first subsystem is attached to the medical device, as Fitzgerald teaches that the second subsystem may be any of a plurality of modules which may be attached to the body mount and/or replaced in any order. (Paragraph 0081—a module may be placed in a respective cavity and may be replaced within a cavity with another module; Paragraph 0096—if a battery runs out of charge, a module may be replaced, such that the order of placement does not matter and any module may be replaced as desired such as when a battery fails).
Regarding claim 23, Bohm and Fitzgerald teach the medical system of claim 1. Fitzgerald additionally teaches the second subsystem is physically attached to the body mount having a first part and a second part located on different sides of the body mount (Fig. 1—a top face of a module may be on the skin-contacting side of the body mount, while the bottom face of the module would be on the opposite side of the module; Fig. 3 shows that the top face of the module is on the side of surface 118 which would contact the skin; Fig. 25 shows an alternate configuration where the bottom face of a module would be on the skin-contacting side of the body mount) where the sides of the body mount differ as one permits contact of the subsystem with the skin of the user (Paragraph 0084).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Fitzgerald as applied in claim 1 above, further in view of Kamen (US 20150224255 A1 – previously cited). 
 Regarding claim 11, Bohm and Fitzgerald teach the medical system of claim 1. Bohm additionally teaches an automated insulin infusion system (Paragraph 0275), but fails to explicitly teach the first subsystem is an infusion cannula or a dosing tube. Fitzgerald 
Kamen is analogous art as it teaches a fluid delivery system consisting of an analyte sensor, body mount, and an adhesive patch attached to the body mount.
Kamen teaches a first subsystem is an infusion cannula or a dosing tube (Paragraphs
0442-0443, Fig. 86A and 86B element 5010 (infusion cannula) of Kamen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bohm to have the first subsystem consist of an infusion cannula or a dosing tube as taught by Kamen. This would have been modified since Bohm teaches an insulin infusion system, but fails to provide details as to how the insulin infusion system is connected to the medical system, and Kamen teaches that it is known in the art to deliver fluid via an infusion cannula within a glucose monitoring subsystem. The modification to Bohm would be combining prior art elements according to known methods to yield predictable results.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Fitzgerald, as applied in claim 12 above, further in view of Okuyama (US 20140012116 A1 – previously cited).
Regarding claim 13, Bohm and Fitzgerald teach the medical system of claim 12. Bohm additionally teaches the first subsystem is a continuous glucose monitor (Abstract and Paragraph 0124), as well as the second subsystem being attached to the continuous glucose monitor (Paragraph 0255), but fails to explicitly teach the second subsystem being reversibly, mechanically connected to the continuous glucose monitor.
Okuyama is analogous art as it teaches an analyte measurement device, which comprises a temperature sensor and glucose sensor to measure living organism information.
Okuyama, teaches a second subsystem is reversibly, mechanically connected to a continuous glucose monitor (Paragraphs 0033, 0256, and claim 25 of Okuyama – “…the temperature sensor (second subsystem) is detachably mounted on the apparatus main body” in which the blood sugar level sensor chip (continuous glucose monitor) is mounted.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second subsystem of Bohm to be reversibly, operably connected to the continuous glucose monitor, as taught by Okuyama, as it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Bohm would allow the second subsystem to be reusable with a new body mount when the body mount of Bohm is replaced, as discussed in paragraph 0144 of Bohm.
Regarding claim 14, Bohm and Fitzgerald in view of Okuyama teach the continuous glucose monitor is operable to transfer operating power to the second subsystem (Paragraph 0224 – The battery, which is a part of the first subsystem transfers power to the second subsystem of Bohm).
Response to Arguments
Applicant’s arguments, see pages 7-11 of applicant's remarks, filed 25 April 2022, with respect to the rejection(s) of claim(s) 1-8, 10, 12, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fitzgerald.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791